Exhibit 10.4

 



FOURTH STOCK OPTION AGREEMENT

 

This Fourth Stock Option Agreement (“Agreement”) is made as of the 10th day of
March, 2017 by and between PharmaCyte Biotech, Inc. (“Company”) and Kenneth L.
Waggoner (“Participant”).

 

1.       Award. On March 9, 2017 (“Grant Date”), the Company granted to the
Participant an option (“Option”) to purchase 4,500,000 shares of the Company’s
common stock (“Common Stock”), par value $0.0001 per share (“Share” or
“Shares”), subject to the terms and conditions of this Agreement. The purchase
price per Share (“Exercise Price”) is $0.1040, which represents the fair market
value of each Share on the Grant Date. This grant is in satisfaction of the
Company’s obligation to the Participant with respect to the Fourth Option Award
provided for in the Executive Compensation Agreement by and between the Company
and the Participant entered into as of March 10, 2015, effective as of January
1, 2015, as amended by Amendment No. 1 to Executive Compensation Agreement dated
December 30, 2015 and by Amendment No. 2 to Executive Compensation Agreement
dated March 10, 2017 (“Executive Compensation Agreement”).

 

2.       Incentive Stock Option Status. The Option is not intended to be treated
as an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986.

 

3.       Option Term. Unless terminated sooner in accordance with this
Agreement, the Option shall expire if and to the extent it is not exercised
within five years from the Grant Date.

 

4.       Vesting of Option. Subject to the provisions hereof, the Option shall
vest at the rate of 375,000 Shares per month, subject to Participant’s
continuing service under the Executive Compensation Agreement.

 

5.       Forfeiture Events. If a “Forfeiture Event” occurs, then, to the extent
not previously exercised, this Agreement shall thereupon terminate and be of no
further force or effect. For the purposes of this Agreement, the term
“Forfeiture Event” means any of the following events: (i) termination of the
Executive Compensation Agreement for Cause; or (ii) the failure by Participant
to provide or be available to provide post-termination consulting services as
and to the extent such availability and/or services are reasonably required by
the Executive Compensation Agreement.

 

6.       Exercise Procedures. The Participant may exercise the Option by
transmitting to the Secretary of the Company (or another person designated by
the Company for this purpose) a written notice specifying the number of whole
Shares to be purchased pursuant to such exercise, together with payment in full
of the aggregate Exercise Price payable for such Shares and the amount of
applicable withholding taxes and execution and/or delivery of such
representations, releases and other documents as the Board of Directors of the
Company (“Board”) may prescribe. The Exercise Price and the minimum required tax
withholding amount shall be payable in cash or by check; provided, however, at
the Participant’s request and subject to the provisions of applicable law, the
Participant may satisfy such payments (in whole or in part): (i) by the
Participant’s surrender of previously-owned Shares or by the Company’s
withholding Shares that otherwise would be issued if the Exercise Price had been
paid in cash, according to the formula below:

 

 

 



 1 

 

 



  X = (A-B)(Y)
      A       Where X = the number of Shares to be issued to the Participant.  
Y = the number of Shares issuable upon exercise of this Option, assuming a cash
exercise   A = Fair Market Value   B = the Exercise Price

 

in each case having a “Fair Market Value” (as defined below) on the date the
Option is exercised equal to the amount of the Exercise Price and/or tax
withholding obligation that is being satisfied with such Shares; (ii) by payment
to the Company pursuant to a broker-assisted cashless exercise program
arrangement that may be made available by the Company; or (iii) by any
combination of the foregoing. For this purpose, “Fair Market Value” means, as of
any relevant date, the value of the Company’s Shares determined as follows: (a)
if the Shares are admitted to trading on a “national securities exchange” (as
defined under the Securities Exchange Act of 1934, as amended) on such date, the
closing price per Share on such date on the principal national securities
exchange on which the Shares are traded or, if no Shares are traded on that
date, the closing price per Share on the next preceding date on which Shares are
traded; (b) if the Shares are not admitted to trading on a national securities
exchange on such date but are traded on the electronic quotation system operated
by OTC Markets Group, Inc. (“OTCQB”), the last closing price for a Share as
reported by the OTCQB (or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or if
there is no closing price on such date, then the closing bid price on such date;
or (c) if the Shares are not listed on a national securities exchange or traded
on the OTCQB or other service, the fair market value per Share as determined by
the Board, acting in its discretion in accordance with the requirements of
applicable tax law.

 

7.       Adjustments for Capital Changes. The Exercise Price and the number of
Shares purchasable upon the exercise of this Option shall be subject to
adjustment from time to time as set forth in this Section 7. The Company shall
give Participant notice of any event described below which requires an
adjustment pursuant to this Section 7 in accordance with the notice provisions
set forth in Section 7(e).

 

(a)       Stock Splits, etc. The number of Shares purchasable upon the exercise
of this Option and the Exercise Price shall be subject to adjustment from time
to time upon the happening of any of the following: In case the Company shall:
(i) pay a dividend in Shares or make a distribution in Shares to holders of its
outstanding Shares; (ii) subdivide its outstanding Shares into a greater number
of Shares; (iii) combine its outstanding Shares into a smaller number of Shares;
or (iv) issue any Shares in a reclassification of the Shares, then the number of
Shares purchasable upon exercise of this Option immediately prior thereto shall
be adjusted so that the Participant shall be entitled to receive the kind and
number of Shares or other securities which it would have owned or have been
entitled to receive had such Option been exercised in advance thereof. Upon each
such adjustment of the kind and number of Shares or other securities of the
Company which are purchasable hereunder, the Participant shall thereafter be
entitled to purchase the number of Shares or other securities resulting from
such adjustment at an Exercise Price per Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Shares or other securities of the
Company that are purchasable pursuant hereto immediately thereafter. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

 

 



 2 

 

 

(b)       Recapitalization, Reorganization, Reclassification, Consolidation,
Merger or Sale. In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Shares of the Company), or sell, transfer or
otherwise dispose of any of its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of the Company, then the Participant shall have
the right thereafter to receive, upon exercise of this Option, the number of
shares of common stock of the successor or acquiring corporation or of the
Company’s Shares, if it is the surviving corporation, and Other Property
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by the Participant of the number of
Shares of for which this Option is exercisable immediately prior to such event.
In case of any such reorganization, reclassification, merger, consolidation or
disposition of assets, the successor or acquiring corporation (if other than the
Company) shall expressly assume the due and punctual observance and performance
of each and every covenant and condition of this Option to be performed and
observed by the Company and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as determined in
good faith by resolution of the Board of the Company) in order to provide for
adjustments of Shares for which this Option is exercisable which shall be as
nearly equivalent as practicable to the adjustments provided for in this Section
7 of this Option. For purposes of this Section 7(b), “common stock of the
successor or acquiring corporation” shall include stock of such corporation of
any class which is not preferred as to dividends or assets over any other class
of stock of such corporation and which is not subject to redemption and shall
also include any evidences of indebtedness, shares of stock or other securities
which are convertible into or exchangeable for any such stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such stock. The foregoing provisions of this Section 7 shall similarly apply
to successive reorganizations, reclassifications, mergers, consolidations or
disposition of assets.

 

(c)       Adjustment for Other Dividends and Distributions. If the Company
shall, at any time or from time to time, make or issue or set a record date for
the determination of holders entitled to receive a dividend or other
distribution payable in: (i) cash; (ii) any evidences of indebtedness, or any
other securities of the Company or any property of any nature whatsoever, other
than, in each case, Shares; or (iii) any warrants or other rights to subscribe
for or purchase any evidences of indebtedness, or any other securities of the
Company or any property of any nature whatsoever, other than, in each case,
Shares, then, and in each event, (A) the number of Shares for which this Option
shall be exercisable shall be adjusted to equal the product of the number of
Shares for which this Option is exercisable immediately prior to such adjustment
multiplied by a traction (1) the numerator of which shall be the Fair Market
Value of the Shares at the date of taking such record and (2) the denominator of
which shall be such Fair Market Value of the Shares minus the amount allocable
to one Share of any such cash so distributable and of the fair value (as
determined in good faith by the Board) of any and all such evidences of
indebtedness, Shares, other securities or property or warrants or other
subscription or purchase rights so distributable, and (B) the Exercise Price
then in effect shall be adjusted to equal (1) the Exercise Price then in effect
multiplied by the number of Shares for which this Option is exercisable
immediately prior to the adjustment divided by (2) the number of Shares for
which this Option is exercisable immediately after such adjustment. A
rectification of the Shares (other than a change in par value, or from par value
to no par value or from no par value to par value) into Shares and shares of any
other class of stock shall be deemed a distribution by the Company to the
holders of such Shares of such other class of shares within the meaning of this
Section 7(c) and, if the outstanding Shares shall be changed into a larger or
smaller number of Shares as a part of such reclassification, such change shall
be deemed a subdivision or combination, as the case may be, of the outstanding
Shares within the meaning of Section 7(a).

 

 

 



 3 

 

 

(d)       Form of Option after Adjustments. The form of this Option need not be
changed because of any adjustments in the Exercise Price or the number and kind
of securities purchasable upon the exercise of this Option.

 

(e)       Notice of Adjustments. Whenever the number of Shares or number or kind
of securities or other property purchasable upon the exercise of this Option or
the Exercise Price is adjusted, as herein provided, the Company shall give
notice thereof to the Participant, which notice shall state the number of Shares
(and other securities or property) purchasable upon the exercise of this Option
and the Exercise Price of such Shares (and other securities or property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.

 

8.       Transfer Restrictions. Except as may otherwise be expressly permitted
by the Board, the Option is not assignable or transferable other than to a
beneficiary designated to receive the Option upon the Participant’s death or by
will or the laws of descent and distribution, and the Option shall be
exercisable during the lifetime of the Participant only by the Participant (or,
in the event of the Participant’s incapacity, the Participant’s legal
representative or guardian). Any attempt by the Participant or any other person
claiming against, through or under the Participant to cause the Option or any
part of it to be transferred or assigned in any manner and for any purpose not
permitted under this Agreement shall be null and void and without effect ab
initio.

 

9.       Rights as a Stockholder. No Shares shall be sold, issued or delivered
pursuant to the exercise of the Option until full payment for such Shares has
been made or provided for (including, for this purpose, satisfaction of all
applicable withholding taxes). The Participant shall have no rights as a
stockholder with respect to any Shares covered by the Option unless and until
the Option is exercised and the Shares purchased pursuant to such exercise are
issued in the name of the Participant. Except as otherwise specified, no
adjustment shall be made for dividends or distributions of other rights for
which the record date is prior to the date such Shares are issued.

 

10.       Tax Withholding. The Company’s obligation to issue Shares pursuant to
the exercise of the Option shall be subject to and conditioned upon the
satisfaction by the Participant of applicable tax withholding obligations in
accordance with Section 6 of this Agreement. If and to the extent the applicable
withholding obligations is payable in cash, the Participant hereby authorizes
the Company to satisfy all or part of such tax withholding obligations by
deductions from cash compensation or other payments that would otherwise be owed
to the Participant.

 

 

 



 4 

 

 

11.       No Other Rights Conferred. Nothing contained herein shall be deemed to
give the Participant a right to be retained in the employ or other service of
the Company or any affiliate or to affect the right of the Company and its
affiliates to terminate, or modify the terms and conditions of, the
Participant’s employment or other service.

 

12.       Successors. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

13.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and may not be
modified except by written instrument executed by the parties.

 

14.       Governing Law. This Agreement shall be governed by the laws of the
State of Nevada, without regard to its principles of conflict of laws.

 

15.       Counterparts; Electronic Execution. This Agreement may be executed in
separate counterparts, each of which will be an original and all of which taken
together shall constitute one and the same agreement. Signatures delivered by
facsimile or electronic mail, including by PDF, shall be effective as original
signatures for all purposes.

 

The undersigned have executed this Agreement as of the first date set forth
above.

 

 

  PharmaCyte Biotech, Inc.           By: /s/ Carlos A. Trujillo   Name: Carlos
A. Trujillo   Title: Chief Financial Officer           Participant           By:
/s/ Kenneth L. Waggoner   Name: Kenneth L. Waggoner

 

 

 

 

 

 

 



 5 

 

